DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 7, 8, and 18-25 in the reply filed on 9/14/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite with regards to the “non-uniform shape” because the term Non-uniform is not clearly defined by the specification and one of ordinary skill in the art would not know whether any particular shape is uniform or non-uniform.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, and 18-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 5,297,853 Sollami.
Sollami describes the mineral bit 42 having a cutting tip attachment face 66 for releasably retaining a cutting tip 20, the attachment face being a concave surface (fig 11 @66/40) for engaging a convex surface (fig 8 @32) of the cutting tip as claimed.
Regarding claim 8: Sollami shows the arcuate surface in fig 11.
Regarding claim 18: Sollami shows the attachment face is defined in a leading face of a head portion of the mineral bit in fig 9.
Regarding claim 19: Sollami shows a centerline of the attachment face is substantially parallel with respect to a surface of the leading face adjacent to the attachment face in fig 9—centerline 66 parallel to leading face 62
Regarding claim 20: Sollami shows a centerline of the attachment face is not parallel with respect to a surface of the leading face adjacent to the attachment face in fig 9—centerline 66 not parallel to leading face 64 or 40.
With regards to claim 21: the face of Sollami includes  (fig 11) round 66/40 and flat 68/69 portions—which are not uniform because round is different from flat.
With regards to claim 22: the braze material (“braising”) is described in the abstract and throughout the disclosure of Sollami, and the flat surfaces 68/69.
With regards to claim 23: carbide—col. 2 last line.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sollami US Patent Number 5,297,853 in view of US Patent Number 4,101,318 Rudy.
Sollami describes “carbide” generally, and thus differs from the claimed tungsten or chromium carbide.
Rudy (fig 1, col1 1 lines 59—62) describes tungsten and/or chromium carbides being widely used in mining tools to improve wear life. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have used tungsten and/or chromium carbide with the insert of Sollami as claimed in claims 24-25.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672